 19-01294-scc         Doc 4        Filed 06/12/19          Entered 06/12/19 12:51:38                  Main Document
                                                          Pg 1 of 1


       quinn emanuel           trial lawyers | washington, dc
       1300 I Street NW, Suite 900, Washington, District of Columbia 20005-3314 | TEL (202) 538-8000 FAX (202) 538-8100



June 12, 2019

VIA ECF AND ELECTRONIC MAIL
Honorable Shelley C. Chapman
United States Bankruptcy Judge
Southern District of New York
One Bowling Green
New York, NY 10004
scc.chambers@nysb.uscourts.gov

Re:    Gil-White v. Ercil, et al., Adv. No. 19-01294 (In re Perforadora Oro Negro, et al.) (Bankr.
       S.D.N.Y.)

Dear Judge Chapman:
       We write on behalf of the Plaintiff in the above-referenced matter requesting a correction to
the docket in Adv. Proc. No. 19-01294.
        We respectfully request that the Court block the previously filed docket entries for the
Complaint (the “Original Complaint”) [Adv. Proc. ECF 1] [Main Proc. ECF 203], dated June 6, 2019,
and allow Mr. Gil to file in its place the corrected Complaint, attached as Exhibit 1 (the “Corrected
Filing”).
        The Original Complaint inadvertently omitted a redaction. Specifically, one sentence in
paragraph 70 of the Complaint should have been redacted pursuant to the Protective Order [ECF 167]
between the Seadrill Limited (“Seadrill”), Fintech Advisory, Inc. (“Fintech”) and the Debtors. The
proposed Corrected Filing makes no changes to the Original Complaint other than adding the
identified redaction.
       Counsel for Fintech alerted counsel to Mr. Gil to the error on June 9, 2019. Counsel for Mr.
Gil conferred with Counsel for Fintech from June 10 to June 11, 2019. Counsel for Fintech confirmed
on June 12, 2019 that it had no further comments with regard to redactions in the Original Complaint.
      Mr. Gil respectfully requests that this correction be allowed without prejudice to his right to
amend the Complaint at a later date in accordance with Rule 15(a)(1) of the Federal Rules of Civil
Procedure, made applicable to this proceeding through Bankruptcy Rule 7015.
       No party has yet been served with the Original Complaint in this matter, and the correction to
the docket is not sought for any improper purpose. Accordingly, we respectfully request the Court
allow the proposed correction, while reserving all rights to challenge the designation of the redacted
material.
                                                                                        Respectfully submitted,



                                                                                               Gabriel F. Soledad

       quinn emanuel urquhart & sullivan, llp
       LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
       LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
